       Case 2:17-cv-04377 Document 39 Filed 11/11/19 Page 1 of 3 PageID #: 607



                             IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF WEST VIRGINIA
                                       (Charleston Division)

MOUNTAIN VALLEY PIPELINE, LLC,

                     Plaintiff,

v.                                                           CIVIL ACTION NO. 2:17cv04377
                                                                (Judge Copenhaver)

MATTHEW D. WENDER, in his official capacity
as President of the County Commission
of Fayette County, West Virginia;
DENISE A. SCALPH, in her official capacity
as a Commissioner of the County Commission
of Fayette County, West Virginia; and
JOHN G. BRENEMEN, in his official capacity
as a Commissioner of the County Commission
of Fayette County, West Virginia,

               Defendants.
                   PLAINTIFF’S NOTICE OF COMPLETION OF CONSTRUCTION

               Plaintiff Mountain Valley Pipeline, LLC (“MVP”) provides this Notice pursuant to

Paragraph IV.3 (p. 34) of the Memorandum Opinion and Order entered by the Court on August

29, 2018 (ECF No. 34). Specifically, MVP hereby notifies the Court that it has completed the

mechanical construction of the Stallworth Compressor Station located in Fayette County, West

Virginia, the construction and operation of which was authorized by a certificate of public

convenience and necessity issued by the Federal Energy Regulatory Commission to MVP on

October 13, 2017 (the “Stallworth Station”). Given that MVP has now achieved mechanical

completion of the Stallworth Compressor Station, this location can be fully occupied. MVP

personnel will begin to occupy the location now to perform maintenance activities and to complete

preservation steps on any equipment that has been put in place. Full operation will commence on

completion of the pipeline.



{B4557308.1}
       Case 2:17-cv-04377 Document 39 Filed 11/11/19 Page 2 of 3 PageID #: 608



               MVP believes that this Notice fulfills its full obligations under the Memorandum Opinion

and Order, and requests that the Court notify it should further submissions or reporting be required.

Respectfully submitted,

Mountain Valley Pipeline, LLC

By Counsel

/s/ Christopher B. Power
Timothy M. Miller (W. Va. Bar No. 2564)
Christopher B. Power (W. Va. Bar No. 4286)
Jennifer J. Hicks (W. Va. Bar No. 11423)
Babst Calland Clements and Zomnir, P.C.
BB&T Square
300 Summers Street, Suite 1000
Charleston, WV 25301
Phone: (681) 205-8888
Fax: (681) 205-8814
tmiller@babstcalland.com
cpower@babstcalland.com
jhicks@babstcalland.com




{B4557308.1}                                          2
       Case 2:17-cv-04377 Document 39 Filed 11/11/19 Page 3 of 3 PageID #: 609



                              IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF WEST VIRGINIA
                                        (Charleston Division)

MOUNTAIN VALLEY PIPELINE, LLC,

                      Plaintiff,

v.                                                                 CIVIL ACTION NO. 2:17cv04377
                                                                      (Judge Copenhaver)



MATTHEW D. WENDER, in his official capacity
as President of the County Commission
of Fayette County, West Virginia;
DENISE A. SCALPH, in her official capacity
as a Commissioner of the County Commission
of Fayette County, West Virginia; and
JOHN G. BRENEMEN, in his official capacity
as a Commissioner of the County Commission
of Fayette County, West Virginia,

               Defendants
                                       CERTIFICATE OF SERVICE
               The undersigned hereby verifies that on this 11th day of November, 2019, he electronically

filed the foregoing Plaintiff’s Notice of Completion of Construction with the Clerk of the Court

using the CM/ECF system, which will provide electronic notification of this filing to all counsel

of record in this case.



                                            /s/ Christopher B. Power
                                            Christopher B. Power (W. Va. Bar No. 4286)




{B4557308.1}                                           3
